Citation Nr: 0508857	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-32 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for incomplete paralysis 
of the right ulnar and radial nerves, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The  veteran had active service from January 1949 to April 
1952.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from November 2002 and January 2003 rating actions that 
purported to deny a rating in excess of           30 percent 
for incomplete paralysis of the right ulnar and radial 
nerves.  A Notice of Disagreement was received in August 
2003, and a Statement of the Case (SOC) was issued in October 
2003.  A Substantive Appeal was received in November 2003.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

Appellate review discloses that, by rating action of June 
1952, service connection was granted for chronic neuropathy 
of the right radial, ulnar, and median nerves, and a 100 
percent convalescent rating was assigned from May 1, 1952 
under Diagnostic Code (DC) 8516.  By rating action of May 
1953, a 40 percent rating was assigned for incomplete 
paralysis of the right ulnar and radial nerves from April 30, 
1953 under DC 8516.  That 40 percent rating, which is now 
protected (see 38 C.F.R. § 3.952 (2004)), has been since been 
in effect.  

As noted above, the current appeal arises from November 2002 
and January 2003 rating actions that purported to deny a 
rating in excess of 30 percent for incomplete paralysis of 
the right ulnar and radial nerves.  In denying the claim in 
2002 and 2003, the RO apparently misread a previous January 
1956 rating action that listed the incomplete paralysis of 
the right ulnar and radial nerves (rated 40 percent 
disabling) along with several other service-connected 
disabilities, including an anxiety reaction, evaluated under 
DC 9105 as 100 percent disabling from May 1, 1952 to April 
29, 1953 (convalescent rating); 50 percent disabling from 
April 30, 1953 to July 4, 1955; and 30 percent disabling from 
July 5, 1955.  It appears that, in the 2002 and 2003 
determinations, the RO confused the rating history and 
percentage disability ratings pertaining to the anxiety 
reaction with that for incomplete paralysis of the right 
ulnar and radial nerves in confirming and continuing a 30 
percent rating for incomplete paralysis of the right ulnar 
and radial nerves, whereas the incomplete paralysis of the 
right ulnar and radial nerves has been continuously rated as 
40 percent disabling since April 30, 1953 under DC 8516.

Under the circumstances, the Board finds that due process of 
law requires that this case be remanded to the RO correctly 
rate the veteran's incomplete paralysis of the right ulnar 
and radial nerves, rated as 40 percent disabling since April 
30, 1953, on the basis of the evidence of record, including 
the June, October, and November 2002 VA examination and test 
reports.

Prior to rating the veteran's disability, the RO should also 
give the veteran and his representative another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103; but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
the veteran to submit all evidence in his possession (of 
which he was not previously notified).  After providing the 
required notice, the RO should obtain any additional evidence 
for which he provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004).      

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).   However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 40 percent for 
incomplete paralysis of the right ulnar 
and radial nerves on appeal in light of 
all pertinent evidence and legal 
authority.         
 
5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish to him 
and his representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 




No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


